UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7484



THOMAS LEE MCLAMB,

                                            Plaintiff - Appellant,

          versus

E. C. MORRIS, Deputy Director; W. P. ROGERS,
Regional Administrator; C. H. ALLEN, Regional
Ombudsman; J. M. HOLMES, Regional Ombudsman;
C. E. THOMPSON, Warden; LEA, Institution In-
vestigator; S. R. WHITTEN, Grievance Coordi-
nator; H. CRENSHAW, Officer; J. SINGLETON,
Officer; D. WILSON, Officer; W. R. SPEEDE,
Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-93-933-2)

Submitted:   December 12, 1996         Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lee McLamb, Appellant Pro Se.    Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McLamb v. Morris, No. CA-93-933-2 (E.D. Va. June 20 & Sept.
13, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                3